 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDHighway and Local Motor Freight Employees, LocalUnion No. 667, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America (SpectorFreight System, Inc.) and Clyde Hudson. Case6-CB-1480March 11, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 27, 1979, Administrative LawJudge Claude R. Wolfe issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief.Respondent filed exceptions and a supporting brief,and also filed a response to the General Counsel'sbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent operated a lawful, exclusive referral hall.He found, however, that Respondent violated Sec-tion 8(b)(1)(A) and (2) of the Act by requiring, as acondition of registration and referral for employ-ment from its exclusive hiring hall, the payment ofa referral fee in excess of costs attributable to theservices rendered. Accordingly, he ordered Re-spondent to reimburse registrants for those sumswhich were found to be unrelated to the expensesof operating the hall. The General Counsel has ex-cepted to the Administrative Law Judge's conclu-sion that Respondent operated a lawful exclusivereferral hall, claiming that Respondent provided noreferral service for which it could charge a fee,and has asked the Board to declare the referral hallunlawful and to order Respondent to refund eachregistrant employee the entire amount of the refer-ral fee paid. We find merit in the General Coun-sel's exception, as we find that, under the circum-stances of this case, Respondent did not operate abona fide referral hall.The record reveals, as set forth in greater detailin the Administrative Law Judge's Decision, thatsince the early 1970's the collective-bargainingagreement between Respondent and Memphis areatrucking companies contained language providing248 NLRB No. 35for the operation of an exclusive referral hall.'However, prior to 1978, Respondent did not en-force this portion of the agreement, and most ofthe casual employees hired by signatory employerswere hired directly by those employers, withoutrecourse to the referral service.On January 8, 1978,2 Johnny Raney took officeas president of Respondent. Upon assuming office,Raney determined that Respondent should enforcethe referral hall provisions of the agreement, be-cause, in his view, "[w]e felt like under the con-tract that these people were getting benefits fromthe contract. It takes money to negotiate a con-tract, it takes time and effort for making some ofthe money for these people and we didn't feel likewe could stay in business if we didn't get some-thing out of it."In July, Raney called a meeting of all signatoryemployers, at which he announced that Respon-dent would henceforth enforce the contract provi-sion relating to the operation of an exclusive hiring' Art. 41, sec. 6, of the National Master Freight Agreement providesas follows:1. Local Unions shall be the sole and exclusive source of referralsof applicants for employment, except as herein provided.2. The Employer shall notify the appropriate Local Union of hisneed for employees (casual, temporary, or regular) at least twenty-four (24) hours in advance of the job. This notice shall not be re-quired when the need of the Employer is to replace an absent regu-lar employee or in an emergency. In requesting referrals, the Em-ployer shall specify to the Local Union the number of employees re-quired, the location of the job, the nature and type of work to beperformed and such other information as is deemed essential in orderto enable the Local Union to make proper referral of applicants.3. The Employer shall not recruit or hire applicants not referredby the Local Union. However, if the Local Union is unable to referapplicants for employment to the Employer withiri twenty-four (24)hours from the time of receiving the Employer's request, Saturdays,Sundays, and holidays excepted, or within two (2) hours if replacingan absent employee the Employer shall be free to secure applicantswithout using the referral procedure, but such applicants, if hired,shall have the status of "temporary employee" The Employer shallnotify the Local Union promptly of the names and social securitynumbers of such temporary employees, and shall replace such tem-porary employees as soon as registered applicants for employmentare available under the referral procedure4. The Local Union shall maintain a register of applicants for em-ployment established on the basis of the time of registration.5. The Local Union shall refer applicants to the Employer in orderof time and date of their registration, provided the Local Union shallnot refer an applicant previously discharged or disqualified by theEmployer requesting a referral.6. When a request is made by the Employer for employees, theapplicant next entitled to a referral shall be notified by the LocalUnion at the Hiring Hall or by telephone If an applicant refuses areferral or cannot be readily reached in the foregoing manner, hisname shall be removed from the register to re-register for additionalemployment.7. Registration and selection of applicants for referral to jobs shallbe on a nondiscriminatory basis and shall in no way be affected byUnion membership bylaws, rules, regulations, constitutional provi-sions, or any other aspect or obligation of Union membership poli-cies or requirements. The parties hereto agree that a copy of thisAgreement shall be posted at the Union Hall and the terminal of theEmployer.8. When hiring hall is closed, vacancy caused by absenteeism maybe filled with casuals without referrals.2 Unless otherwise noted, all dates hereinafter are in 1978. TEAMSTERS LOCAL UNION NO. 667261hall. The monthly referral fee for casual employeeswas set at $15.3Raney announced that employerscould continue to use the casual employees em-ployed at that time, and requested that employersinstruct those employees to report to the referralhall to pay the referral fee and obtain monthly re-ferral cards.Respondent assigned a clerical employee, DebraWade, to handle referral duties at the referral hall.Wade maintained two sets of referral records. Forthose casual employees who worked part-time for aspecific employer on a regular basis, Respondentmaintained individual cards bearing the name ofthe employee and the employer. As the employeepaid the referral fee, Wade filed the completedcard in a file box divided by employer. For appli-cants not regularly employed by a specific employ-er, Respondent maintained a "miscellaneous list"limited to 50 names. Applicants were informed thatit was a list of part-time employees to be utilizedfor all terminals. Respondent advised the "miscella-neous" employees that although they did not haveto pay the referral fee to work, they did have topay the fee to get on the list and to remain on it.Once a casual employee on the first list paid hismonthly referral fee, Respondent provided no addi-tional referral services on his behalf. Employers di-rectly contacted those employees, as needed, forpart-time casual work. If an employer was unableto obtain sufficient casual manpower from its regu-lar casual employee complement, the employercould contact the referral hall for additional casualemployees; however, the record indicates that em-ployers infrequently sought casual employees bycontacting the referral hall, and relatively few re-ferrals were made from the miscellaneous list. Oc-casionally, in response to the requests of personsseeking casual employment, Respondent wouldsuggest various employers in the area who, theybelieved, might need additional casual manpower.4Respondent maintained no other records withregard to operation of the referral hall.3 Respondent set the monthly referral fee at St less than the amount ofmonthly dues paid by union members, which at the time the referralsystem was established was 16. In setting the referral fee in this manner,Respondent relied on the Board's decision in Local 825, InternationalUnion of Operating Engineers. AFL-CIO (H. John Homan Company), 137NLRB 1043 (1962), in which the Board approved a hiring hall feepegged at SI below the union's monthly dues. Union members were notrequired to pay a referral fee.For example, the Charging Party, Clyde Hudson, sought part-timeemployment off the miscellaneous list after his regular employer, SpectorFreight System, Inc., refused to employ him. The record contains uncon-troverted evidence that Hudson paid his referral fee to Respondent, butwas never called by Respondent for referrals. In an effort to find employ-ment, Hudson went to the union hall and met with Maurice Smith, abusiness agent and vice president of Respondent Smith gave Hudson thenames of four or five other employers in the area, and suggested that hego around to those trucklines to see if they had any work. Hudson didnot obtain employment throught this method.In September, Respondent raised its monthlymembership dues by $2 and consequently raised itsmonthly referral fee to $17 per month. Respondentpresented no evidence that the expenses of adminis-tering the referral hall had increased so as to justifyan increase in the referral fee, but rather continuedto set the fee at $1 below the monthly dues paid byunion members. In December 1978 or January1979, Wade prepared the miscellaneous list asusual. However, contrary to past practice, she sentthe list directly to each signatory employer. Fromthe time Respondent mailed the miscellaneous listto signatory employers, the referral hall receivedno further calls for referrals, as employers madetheir contacts directly with those on the list. OnFebruary 22, 1979, Hudson filed the originalcharge in this proceeding. In March 1979, Respon-dent terminated operation of its referral hall.Upon these facts, the Administrative Law Judgefound that the referral system set forth in the col-lective-bargaining agreement was an exclusivehiring arrangement which was not per se unlawfuland that those who paid the referral fee receivedthe same services from the referral system thatsuch systems customarily provide. The Administra-tive Law Judge also found that the referral feeswere not imposed in a discriminatory manner, norwas the system operated in any manner which con-travened the Act. He found, however, that the re-ferral fee charged by Respondent was excessive intwo respects: (1) the expenses upon which the feewas ostensibly based5included $4.15 of eachmonthly fee remitted as per capita taxes to variousInternational Brotherhood of Teamsters governingbodies, as required by the Teamsters Internationalconstitution,6which payments were not properlyattributable to the costs of providing referral ser-vices; and (2) Respondent raised the referral fee by$2 per month, coincident with an increase in uniondues, without providing any evidence of increasedexpenses in operating the referral hall to justify theincreased fee. Accordingly, the AdministrativeLaw Judge ordered Respondent to reimburse thosecasual employees who paid the referral fee on orafter August 22, 1978,7for these overcharges.We conclude, contrary to the AdministrativeLaw Judge, that Respondent did not operate a5 Raney testified that he did not know what expenses were used to jus-tify the amount of the fee, but in a letter to the General Counsel from 1.V. Pellicciotti, secretary-treasurer of Local 667, Respondent indicated theitems which were considered to comprised the administrative expenses ofthe referral hall.I The per capita taxes consisted of: $3.15 remitted to the InternationalUnion, 75 cents to the Southern Conference, and 25 cents to Joint Coun-cil No. 87.7 The Administrative Law Judge held that he was precluded by Sec.10(b) of the Act from requiring reimbursement of fees paid more than 6months prior to the filing the original charge in this matter. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDbona fide referral system for which casual employ-ees should have been required to pay any referralfees. Such arrangements are characterized by anagreement between the parties for the employer tonotify the union as jobs become available in the rel-evant classifications, and for the union to send theemployer sufficient manpower for the employer tofulfill his employment requirements.8In the instant case, the agreement between theparties provided for a conventional exclusive refer-ral hall, with employers notifying Respondent of itsneed for casual employees and Respondent refer-ring applicants to the employer in order of the timeand date of their registration, without regard totheir membership in the union.9In practice, how-ever, Respondent did not conduct even the sem-blance of a bona fide hiring hall. Those employeeswho were regularly employed by a specific em-ployer were not contacted by Respondent whentheir employer had vacancies; rather, the employercontacted the desired employees directly. Yet theywere still required to pay the referral fee. Thoseapplicants who did not desire to work for a singleemployer were placed on the "miscellaneous list,"and were theoretically referred upon employers'requests; however, Respondent provided no evi-dence that any employees were in fact referred inthis manner. In fact, Respondent failed to keep anywritten records pertaining to the operation of thereferral hall, except a list of those who paid thefee.'oMoreover, in January 1979, Respondent pre-pared a written roster of those on the "miscella-neous list" and sent it to each signatory employer.Thereafter, every casual employee hired by signa-tory employers between January and March 1979,as well as all casual employees hired between Julyand December 1978 who expressed to Respondent8 In Mountain Pacific Chapter of the Associated General Contractors,Inc., et al., 119 NLRB 883 (1957), remanded 270 F.2d 425 (9th Cir. 1959),modified 127 NLRB 1393 (1960), enfd. as further modified 306 F.2d 34(9th Cir. 1962), we stated:It was to eliminate wasteful, time-consuming, and repetitive scoutingfor jobs by individual workmen and haphazard uneconomical search-es by employers that the union hiring hall as an institution came intobeing. It has operated as a crossroads where the pool of employeesconverges in search of employment and the various employers' needsmeet that confluence of job applicants.[l 19 NLRB at 896, fn. 8.]See also NL.R.B. v. National Maritime Union of America (CIO) [TheTexas Company], 175 F.2d 686, 689-690 (2d Cir. 1949), cert. denied 338U.S. 954 (1950).a See fn. 1, supra.'" The record lacks any evidence that Respondent kept records ofwhen applicants on the miscellaneous list paid their referral fees, whenemployers contacted the hall for referrals, which applicants were referredto which employers, and whether an applicant so referred was hired bythe requesting employer. The lack of such documentation by Respondentlends support to the conclusion that Respondent did not operate an ex-clusive referral hall as that term is normally understood. See Local 394.Laborers' International Union of North America. AFL-CIO (Building Con-tractors' Association of New Jersey), 247 NLRB No. 5 (1980).a desire to work on an "as needed" basis for a spe-cific employer, was contacted by the employer di-rectly, rather than through the referral system,even though Respondent required those employeesto pay a referral fee.We conclude, therefore, that Respondent's pur-pose, as expressed by its president, was to "getsomething out of' the negotiating efforts made onbehalf of casual employees. While Respondentdid "get something out of" its establishment of thereferral hall-referral fees-it rendered no servicesin return. Thus we agree with the General Coun-sel's contention that no fee is reasonable becauseRespondent operated no referral hall and per-formed no service warranting any fee. Where, ashere, Respondent charges and collects a referral feefrom employees "who did not gain employmentthrough the referral system of, or through any ef-forts extended by, Respondent"'2we cannot con-sider any payments made thereby to be lawfulunder the Act. Accordingly, we hereby order thatRespondent reimburse each applicant or employee,who has made referral fee payments pursuant tothis system within the 10(b) period,'sthe fullamount of their payment.CONCLUSIONS OF LAW1. Spector Freight System, Inc., is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Highway and Local Motor Freight Employ-ees, Local Union No. 667, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, is a labor or-ganization within the meaning of Section 2(5) ofthe Act.3. By requiring employees, as a condition of reg-istration and referral for employment with SpectorFreight System, Inc., and other signatory employ-ers of the collective-bargaining agreement betweenthose employers and Respondent, to pay a referralfee where Respondent has failed to provide any re-ferral services, Respondent violated Section8(b)(1)(A) and (2) of the Act.'' It is worth noting, in this regard, that Respondent admitted settingthe referral fee at a dollar less than union dues without regard to, andwithout attempting to estimate, the costs of operating the hiring hall. Seefn. 3, supra. Likewise, when Respondent raised union dues from $16 to$18 it automatically raised the referral fee by the same 2 amount.12 Detroit Mailers Union No. 40, International Typographical Union.AFL-CIO (Detroit Newspaper Publishers Association), 192 NLRB 951, 952(1971).la Sec. 10(b) of the Act limits Respondent's liability to a period begin-ning 6 months from the filing and service of the original charge. SeeUnion Taxi Corporation, 130 NLRB 814 (1961); American Advertising Dis-tributors, 129 NLRB 640 (1960). As the Charging Party filed the initialcharge in this matter on February 22, 1979, the 10(b) period runs fromAugust 22, 1978. TEAMSTERS LOCAL UNION NO. 6672034. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.THE REMEDYIn addition to ordering that Respondent ceaseand desist from the unfair labor practice foundherein and that it post the customary notice tomembers and employees, we shall further orderthat Respondent refund all referral fees paid pursu-ant to the referral system on or after August 22,1978, with interest thereon to be computed in themanner prescribed in Florida Steel Corporation. 4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Highway andLocal Motor Freight Employees, Local Union No.667, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, its officers, agents, and representatives,shall:1. Cease and desist from:(a) Requiring, as a condition of registration refer-ral for employment, the payment of a referral feewhere Respondent has provided no referral ser-vice.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Reimburse registrant employees for anyamount paid for referral pursuant to this referralsystem, on or after August 22, 1978. Such reim-bursement shall be computed in the manner setforth in the section of this Decision entitled "TheRemedy."(b) Post at its business offices and meeting hallscopies of the attached notice marked "Appen-dix."'5Copies of said notice, on forms provided bythe Regional Director for Region 26, after beingduly signed by an official representative, of Re-spondent shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to mem-14 231 NLRB 651 (1977) See, generally, Isis Plumbing d Heating Co.,138 NLRB 716 (1962).is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."bers are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c) Furnish to the Regional Director for Region26 sufficient signed copies of the attached noticefor posting, the employers signatory to its collec-tive-bargaining agreement noted herein willing, inconspicuous places, including all places where no-tices to employees are customarily posted. Copiesof said notice, to be furnished by the Regional Di-rector for Region 26, after being duly signed byRespondent as indicated, shall be forthwith re-turned to the Regional Director for disposition byhim.(d) Notify the Regional Director for Region 26,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present their evidence, the National LaborRelations Board has found that we violated the Na-tional Labor Relations Act, and has ordered us topost this notice. We intend to carry out the Orderof the Board.WE WILL NOT require, as a condition of reg-istration and referral for employment from ourreferral hall, the payment of a referral fee inexcess of the costs attributable to employmentservices rendered.WE WILL NOT in any like or related mannerrestrain or coerce you in the exercise of rightsguaranteed under Section 7 of the NationalLabor Relations Act.Since it was decided that we violated theAct by requiring the payment of a referral feewhere we provided no referral services, WEWILL reimburse any registrant employee foramounts paid for referral fees pursuant to thisreferral system on or after August 22, 1978,plus interest.HIGHWAY AND LOCAL MOTORFREIGHT EMPLOYEES, LOCAL UNIONNO. 667, AFFILIATED WITH INTERNA-TIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thiscase was heard before me at Memphis, Tennessee, onJuly 2 and 3, 1979, pursuant to charges and amendedcharges filed on February 22 and March 15, 1979, andcomplaint issued on March 22, 1979. The complaint al-leges violations of Section 8(b)(1)(A) and (2); and recitesin relevant part:8.(a) Certain employer parties to the collective bar-gaining agreement described above in paragraph 7,including the Employer herein, have, since August1978, hired casual employees directly rather thanobtaining the employees through the Union's refer-ral system.(b) Since on or about August 22, 1978, the Unionhas required employees hired, as described above inparagraph 8(a), to pay a monthly referral fee.9.(a) The Union maintains a list of all casual em-ployees who seek employment by certain of the em-ployer parties to the collective bargaining agree-ment described above in paragraph 7.(b) Since on or about August 22, 1978, the Unionhas charged the casual employees on the list de-scribed above in paragraph 9(a) a monthly referralfee as a condition of referral or continued referral.12.The referral fee referred to above in paragraphs8(b) and 9(b) is excessive in that it is not reasonablyrelated to the cost of providing the referral service.Respondent moves to dismiss paragraph 12 because itis not specifically alleged, as 8(b) and 9(b) are, in para-graphs 13 or 14 of the complaint as violative of the Act.Paragraph 12, on its face, supplements and explains alle-gations in paragraphs 8(b) and 9(b). The General Counselmade it clear at the hearing that the imposition of an ex-cessive and unreasonable fee is the theory of the com-plaint, and this issue was fully litigated by both parties.Moreover, paragraph 12 is an allegation necessary to thepleading of a cause of action in this proceeding. Ac-cordingly, the motion to dismiss is denied.Respondent denies the commission of unfair laborpractices.After careful consideration of the entire record, thedemeanor of the witnesses testifying before me, and theparties' post-trial briefs, I make the following:Boston Cement Masons and Asphalt Layers Union No. 534. etc. (DuronMaguire Eastern Corp.), 568 (1975), reaffirmed 235 NLRB 826 (1978).FINDINGS AND CONCLUSIONS1. JURISDICTIONSpector Freight System, Inc., herein called the Em-ployer, is a corporation doing business in the State ofTennessee with an office and place of business located inMemphis, Tennessee, where it is engaged in the haulingof freight. During the 12 months preceding the issuanceof the complaint, the Employer received in excess of$50,000 for the transportation of goods which originatedoutside the State of Tennessee, or which were designatedfor delivery to points located outside the State of Ten-nessee. During the same period of time, the Employerpurchased and received at its Memphis, Tennessee, loca-tion, goods valued in excess of $50,000 directly frompoints located outside the State of Tennessee. The Em-ployer is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONHighway and Local Motor Freight Employees, LocalUnion No. 667, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica,2herein called the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE REFERRAL SYSTEMA. Fact FindingsThe Respondent, the Employer, and various otherMemphis area trucking companies are parties to a Na-tional Master Freight Agreement covering over-the-roadand local cartage employees which provides, in pertinentpart, for a referral hall, as follows:ARTICLE 41Section 6.1. Local Unions shall be the sole and exclusivesource of referrals of applicants for employment,except as herein provided.2. The Employer shall notify the appropriateLocal Union of his need for employees (casual, tem-porary, or regular) at least twenty-four (24) hours inadvance of the job. This notice shall not be requiredwhen the need of the Employer is to replace anabsent regular employee or in an emergency. In re-questing referrals, the Employer shall specify to theLocal Union the number of employees required, thelocation of the job, the nature and type of work tobe performed and such other information as isdeemed essential in order to enable the Local Unionto make proper referral of applicants.3. The Employer shall not recruit or hire appli-cants not referred by the Local Union. However, ifthe Local Union is unable to refer applicants foremployment to the Employer within twenty-four(24) hours from the time of receiving the Employ-2 The name of the Respondent appears as amended at the hearing. TEAMSTERS LOCAL UNION NO. 667265er's request, Saturdays, Sundays, and holidays ex-cepted, or within two (2) hours if replacing anabsent employee the Employer shall be free tosecure applicants without using the referral proce-dure, but such applicants, if hired, shall have thestatus of "temporary employee." The Employershall notify the Local Union promptly of the namesand social security numbers of such temporary em-ployees, and shall replace such temporary employ-ees as soon as registered applicants for employmentare available under the referral procedure.4. The Local Union shall maintain a register ofapplicants for employment established on the basisof the time of registration.5. The Local Union shall refer applicants to theEmployer in order of time and date of their regis-tration, provided the Local Union shall not refer anapplicant previously discharged or disqualified bythe Employer requesting a referral.6. When a request is made by the Employer foremployees, the applicant next entitled to a referralshall be notified by the Local Union at the HiringHall or by telephone. If an applicant refuses a refer-ral or cannot be readily reached in the foregoingmanner, his name shall be removed from the regis-ter to re-register for additional employment.7. Registration and selection of applicants for re-ferral to jobs shall be on a non-discriminatory basisand shall in no way be affected by Union member-ship, by-laws, rules, regulations, constitutional pro-visions, or any other aspect or obligation of Unionmembership policies or requirements. The partieshereto agree that a copy of this Agreement shall beposted at the Union Hall and the terminal of theEmployer.8. When hiring hall is closed, vacancy caused byabsenteeism may be filled with casuals without re-ferrals.There is no contention that the contract is illegal ordiscriminatory within the meaning of the Act.The Respondent had not operated such a referral hallor enforced this contractual provision for several yearsprior to 1978, and most of the casual employees hired bythe contracting employers in the Respondent's area werehired directly by the employers, primarily by recallingcasuals previously employed, without recourse to anyunion facility or referral.3Prior to July 1978, casualspaid no referral fee to the Respondent.Johnny Raney took office as president of the Respon-dent on January 8, 1978. According to Raney, he decid-ed to enforce the referral hall provisions of the contractbecause, "We felt like under the contract that thesepeople were getting benefits from the contract. It takesmoney to negotiate a contract, it is time and effort formaking some of the money for these people and we3 It appears from the testimony of Donald Whicker, terminal managerfor McLean Trucking, that about 50 percent of the casuals working forthat company prior to July 1978 had been referred at one time or anotherby individual union agents. According to Union President Raney, howev-er, employers had been hiring casuals off the street and only occasionallycalled the hall for men.didn't feel like we could stay in business if we didn't getsomething out of it."The referral hall was operated by the Union from July1978 to March 1979. Sometime before its July start, theRespondent sought legal advice and, after some discus-sion, set the monthly referral fee at $15. Regular uniondues were $16, and union members were not required topay a referral fee.4I credit the testimony of J. V. Pellic-cotti, Respondent's secretary and treasurer, that the Re-spondent had no idea of what the costs of the referralhall would be when it set the $15 figure,5and that, as heaptly put it, "It was more of a shot in the dark." I find,as Raney testified, that the referral fee was set at a dollarless than union dues on the basis of legal authority tothe effect that a fee which was a dollar less than dueswas lawful.Raney called a meeting with employers' party to thecontract in July 1978, and told them that the Respondentwas going to enforce the contractual hiring procedures.He advised that the Union was going to refer through itshall, and that employers could keep using the casualsthey had used in the past but he preferred that these ca-suals belong to the referral hall. He requested and re-ceived lists of casuals working as of July 1978. Raneyfurther advised that monthly referral cards would beissued to employees who paid the fee at the hall. Heasked the employers to announce the new policy to em-ployees, and later told the Respondent's job stewardsthat article 41, section 6, of the contract was to be en-forced. He states that he "probably" told the stewards toso inform the employees. The record reflects that Raneywas evasive at times, and his demeanor was not convinc-ing. I conclude that he did instruct the stewards to soinform employees.Respondent's vice president, Maurice Smith, crediblyaverred that the Respondent asked employers to informthe casuals working for them that they should go to thehall and get a referral card. Smith also conceded that theRespondent investigated occasional reports that certaincasuals were not "a member of the referral."Within a week or so after meeting with Raney,Whicker posted a notice to employees at McLean Truck-ing that article 41, section 6, would be enforced. Wheth-er or not other employers did the same is not in evi-dence.The Respondent assigned clerical employee DebraWade, an impressive and credible witness, to handle re-ferral duties at the union hall. She worked full time, withsome minor deviations, on referral until about the first ofJanuary 1979, after which she devoted from 40 to 50percent of her worktime to other office work. Wademaintained two sets of referral records. One, pertaining4The referral fee was increased to 17 and union dues to 18 in Octo-ber 1978.s Raney concedes that the fee was an estimate and no mathematicalcomputations were made.8 Respondent's counsel, in opening argument, referred to such a prece-dent and, in his brief, cited Local 825, International Union of OperatingEngineers. AFL-CIO (H. John Homan Company). 137 NLRB 1043 (1962),as authority for the reasonableness of a fee Si less than dues. I concludethis case is the precedent on which the Respondent relied in setting thefee.I Whicker estimates 40 people were present. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDto employees who were working part-time for a specificemployer on a regular basis, consisted of individual filingcards bearing the name of the employee and the employ-er. To get on this record an employee would appear atthe hall and tell her which company had told him thathe could go to work. The card was then completed, theemployee paid the $15 fee, and Ward would issue a re-ferral card and a receipt. At the beginning of her referralduties, Wade used lists of working employees furnishedby their employers,8and employees on these lists wouldcome to the hall and secure their referrals. I am persuad-ed that they, in accordance with the procedure describedby Wade, paid the fee at that time.9Wade also maintained a miscellaneous list limited to 50names for applicants not regularly employed by a specif-ic employer. Wade told those who wished to get on thislist that it was a list of part-time employees to be utilizedfor all terminals. She advised them of the amount of thefee, that they did not have to pay it to work, but theydid have to pay it in order to get on the list. She alsotold employees who wished to get on either list that theywould have to pay the fee each month in order toremain on the list. I do not credit Raney's assertion thathe told Wade to place employees' names on the listwhether they paid or not. 'Secretary-Treasurer Pelliccotti seemed to be an honestwitness, but his testimony that the Respondent posted asign at the referral hall window, to the effect the fee wasvoluntary, suffers in probative weight by virtue of theRespondent's failure to produce that sign, which is pa-tently the best evidence of its contents. Pelliccotti's claimis further eroded by Clyde Hudson's credible testimonythat he saw no such sign on the window. Accordingly, Ishall accord no weight to Pelliccotti's testimony aboutthe alleged sign.Clyde Hudson, the sole employee witness, gave uncon-troverted testimony that the terminal manager for Spec-I conclude these were the lists requested and received by Raney ear-lier.Union members who got on this miscellaneous list were not requiredto pay the fee because they paid regular dues.'0 In addition to my general observation that Raney did not impressme as a frank and forthright witness, his evasiveness and testimonial in-consistency on this subject were obvious:Q. From Ms. Wade's testimony-Well I will put it like this Theactual operation, at least to say, of the miscellaneous list up to fiftynames; if the employee did not pay a fee, he did not get his name onthat list, did he?A. Why don't you ask Ms. Wade?Q. If the employee did not continue to pay a fee, his name did notstay on that list?A. If he didn't come back over there, well, we had no reason toput his name back.Q. But, your instructions to Ms. Wade, though, was that employ-ees names were not to be kept off the list, whether they paid thereferral fee or not.MR. PAUI: That is not what he said. He said it was not a condi-tion of employment.JUDGE WOLFE: Well, did you give any such instruction to Ms.Wade?THE WITNESS: What did you ask me, again?MR. FORD: Did you instruct Ms. Wade that employees could beplaced on a referral list whether they paid the fee or not?THE WITNESS: Certainly.Q. (By Mr. Ford) You did?A. Yes.tor Freight System, Inc., where Hudson had previouslyworked as a casual employee, told him in July 1978 thathe could no longer work for Spector until he got a refer-ral card. Hudson went to the union hall, paid the $15 feefor August," had a file card filled out by Wade forSpector, and received a referral card. He thereafterworked 16 hours for Spector during the week endingAugust 20, and 14 the week ending September 3. Hudsonnever asked to be placed on any list other than the Spec-tor card, and, after he was no longer working for theSpector, Smith gave him names of other employees toapproach for work as sent to by Smith. That Hudsonwas not hired is irrelevant.I am persuaded that Hudson was confused when hetestified that Smith told him he had to pay $15 to get onthe list, and that it was Wade who told him that. I credithis testimony that he was not informed that he did nothave to pay the fee to work.B. ConclusionsArticle 41, section 6, of the collective-bargainingagreement sets forth, with replete detail, an exclusivehiring arrangement which is not per se unlawful or al-leged to be unlawful under the Act.The record evidence establishes that the Respondenttold employers that this contract provision would be en-forced, told them and its job stewards to so notify em-ployees, procured lists of currently employed casualsfrom their employers, utilized these lists to check off em-ployed casuals registering and paying a referral fee at theunion hall, and required all registrants to pay the fee toget on a referral list. Accordingly, I conclude that casualemployees were required by the provisions of article 41,section 6, and the system set up to implement those pro-visions, to pay the fee as a condition of using the Re-spondent's referral services. 2When referred they hadthe status of applicants and could be rejected as employ-ees by the Employer.' "It is well established that a rea-sonable [referral] fee may be imposed upon applicants forreferral as long as such fees are imposed in a nondiscri-minatory manner." Boston Cement Masons, supra. Thereis no allegation nor any evidentiary showing that the feeswere imposed in a discriminatory manner, or that the re-ferral system was operated in any manner in contraven-tion of the Act.The only issue in this case is whether or not the feeimposed was unreasonable in amount. There can be noreal question at this late date, after many years of BoardDecisions on the topic, of the settled proposition thatsuch fees must be reasonably related to the value of ser-vices rendered, and any payment required beyond this asa condition of referral violates Section 8(b)(1)(A) and (2)" He also paid a referral fee in September 1978. 1 do not credit hisclaim that he paid in July, because it is contrary to the Respondent'srecord.12 Raney's letter to Whicker, and perhaps other employees, of Febru-ary 26, 1979, assuring that the Union had no intent to exclude peoplewho did not pay the referral fee from employment, was after the chargewas filed in the instant case and requires no different conclusion.is The collective-bargaining agreement specifically provides, at art. 3,sec. (c), that the employer shall not be required to hire those referred bythe Union. TEAMSTERS LOCAL UNION NO. 667267of the Act.14No additional discrimination need beshown.The General Counsel makes no effort to determinewhat a reasonable fee might be, taking the position thatno fee is reasonable because the Respondent operated noreferral hall and performed no service warranting anyfee. The General Counsel does not suggest what servicesthey should have received but didn't.It seems to me that registrants received the same ser-vices from the referral system that are customarily pro-vided. In the case of the miscellaneous list, from which arelatively few employees secured employment, the appli-cant's name was entered thereon and employees were re-ferred out in order of their standing on the list. Thatmany were not reached for referral, or chose not to paythe monthly fee to remain on the list, does not alter thefact that those paying the fee chose to take advantage ofthe system, with full knowledge there was no guaranteeof employment,'s and received the services applicable totheir situation. This is what referral halls are all about.You come in, get on the list, and maybe get reached forjob referral. Union costs incident to both the registrationand the referral are plainly attributable to the operationof the service.The General Counsel argues that no service was givento those casuals who were working when the referralsystem commenced in July 1978, and that all they didwas pay fees for nothing. The Respondent's grant of per-mission to employers to continue to employ the casualsthey already had, with the proviso that these employeesshould belong to the referral hall, was reasonable in thecircumstances. The employees were permitted to contin-ue to work without interruption and disruption of theemployers' day-to-day operations was avoided. I do notbelieve the General Counsel would require dismissal ofall incumbents and then rehire only after going throughthe referral system. This would be an unreasonable exal-tation of form over substance.In any event, Section 10(b) of the Act prohibits anyfinding that the fees paid prior to August 22, 1978, wereunlawfully unreasonable. I conclude, from Wade's credi-ble testimony that applicants had to pay by the 10th ofthe month to get on the list, that the only fees that aresubject to attack by the complaint are those for Septem-ber 1978 and the months thereafter.An examination of the employers' weekly casual re-ports compiled by the General Counsel clearly showsthat even regularly returned casuals' employment was ofan intermittent nature, frequently punctuated by gaps ofseveral weeks' duration. I do not see that it makes anydifference whether an employee came to the hall seekingwork, paid the fee, was registered and referred to someemployer where he might be hired, or whether he hadbeen assured work, contingent on lawful referral,'6before he went down to pay the fee and get on the list.The Respondent was, in both cases, furnishing employ-ment service pursuant to a lawful contractual provisionwhich had not been waived by the Respondent.Commencing in January 1979, the Respondent sentcopies of the miscellaneous list to employers, who there-after made the employment contacts directly with thoseon the list. I do not consider this convenience to be amaterial deviation from hiring practice. The applicantsstill had to pay the fee to the Union to get on the list.I agree with the Respondent that the mere fact thatthe referral fee was roughly equivalent to monthly duesdoes not establish in and of itself that the fee was unrea-sonable. On the other hand, neither does it establish thatthe fee was reasonable.Secretary-Treasurer Pelliccotti furnished the GeneralCounsel, and the General Counsel placed in evidence, awritten list of expenses, set forth below, that Respondentconsidered attributable to operation of the referralsystem from July through December 1978:Salary for Deborah Wade at $499.45 per week for 26 weeks:10% of the rent at $125.00 per month for 6 months10% of office administrative expenses for 6 monthsPrinting5% of other salariesUtilities for 6 months $2,352.70 -10%Basic telephone bill for 6 months $3,444.48 -10%Per capita tax 17/ paid for 6 monthsTotal Expenses$12,985.70750.004,030.9070.0910,482.42235.27344.448,278.20$37,177.024 Coal Producers' Association of Illinois, 165 NLRB 337, 338 (1967); In-rernational Alliance of Theatrical Stage Employees and Motion Picture Ma-chine Operators of the United States and Canada, AFL-CIO. Local 640 (As-sociated Independent Theatre Company, Inc.), 185 NLRB 552, 558-559(1970); J. Hagerty. Inc., 153 NLRB 1375 (1965); Local 825, InternationalUnion of Operating Engineers. supra: Boston Cement Masons, supra.'5 Which Wade told applicants when they came in to get on a referrallistt' It was not unlawful for the Union to require the employers to utilizethe referral system to secure the employment of specified employees.Local 1341, United Brotherhood of Carpenters and Joiners of America.AFL-CIO. etc. (Lanham Brothers. General Contractors), 161 NLRB 344(1966)."; The fees were 3.15 per month for the International Union, 75 centsfor the Southern Conference, and 25 cents for Joint Council No. 87. TheInternational constitution requires the payment of per capita taxes on re-ferral fees 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdditionally, Respondent's records show the following:Number of employeesMonth paying feeJuly 1978AugustSeptemberOctober 18/NovemberDecemberJanuary 1979FebruaryMarch 19/446488504513395282230213140Gross MonthlyFees Received$ 6,750.007,425.007,628.008,765.006,764.004,845.00$42,177.00$ 3,979.003,621.002,380.00$52,157.00SubtotalTotal collectedReturning to the Respondent's list of expenses, a com-putation of Wade's earnings from a compilation of Re-spondent's records shows her earnings during the periodencompassed by the list were $8.59 per hour for 40 hoursper week, totaling $343.60 a week. Pelliccotti crediblytestified that pension plan costs attributable to the em-ployment of Wade were $41 per week for one plan plus21.7 percent of her salary for the other. I compute thelatter at $74.57 per week. The addition of these pensioncosts to her salary produces a weekly cost of $459.17.When health and welfare, workmen's compensation, un-employment insurance, and social security costs, none ofwhich are specifically set forth in the record, are addedon, Pelliccotti's total figure of $499.45 per week does notappear unreasonable. Pelliccotti's allocation of a percent-age of the rent, administrative expenses, printing, utilities,and local phone calls is unrebutted and does not appearexorbitant. In view of Assistant Business Agent Newton'scredible testimony that he spent 50 percent of his timetending to referral business, the fact that his salary is$612 a week, and the evidence that other agents also de-voted some time to the referral system, Pelliccotti's esti-mate of 5 percent of salaries attributable to referral busi-ness seems reasonable.Accepting Pelliccotti's figures for these items, as I do,I am persuaded that the charge for per capita taxes is notproperly attributable to the costs of providing referralservice.20That the Respondent's constitution may re-quire this payment does not transform it into an allowa-ble cost for referral services.Inasmuch as the only reasonably complete data avail-able to me for purposes of computing a reasonable fee isthat for the months of July through December 1978, andinasmuch as the fee payment only continued an addition-al 3 months, I shall treat this 6-month period as reason-ably representative for calculation purposes.Subtracting the per capita taxes from the total figureleaves a remainder of $28,898.82 reasonably attributable18 The fee for October and months following was $17, as opposed to$15 in prior months.'9 Respondent's records show a refund of $17 for March 1979.20 J J. Hagerty. Inc.. supra at 1376.to hiring hall costs for 6 months. Dividing this remainderby 2628, the total number of fees paid during that period,results in an allowable fee of $10.996, rounded off to$11.00. Thus, in a circuitous way, we arrive at the al-ready evident conclusion that employees were over-charged to the extent of the per capita taxes.21I find that the monthly fee charged through September1978 was unrelated to the operation of the referral ser-vice, and therefore unlawfully exacted, in the amount ofthe per capita taxes, $4.15 per month. There is no justifi-cation, other than the increase in members' dues, for the$2-per-month increase in the fee effective October 1978.I therefore find that the fee was excessive in the amountof $6.15 per month from October 1978 through Decem-ber 1978.Ms. Wade's duties in connection with the referral ser-vice diminished to approximately 60 percent of her timeabout January 1, 1979. It thus appears that $300, less afew cents, of her weekly wage was attributable to theservice in January, February, and March 1979. Recogniz-ing that the costs per referral will inevitably fluctuatewith the number of referrals, certain basic office costswill remain relatively static, the amount of time spent onreferrals by other union agents is probably not subject toprecise calculation,22the commonsense argument thatthe Respondent cannot reasonably be expected to recal-culate its referral fee every month, and that a premisefigure is probably unattainable, I am inclined to believethat costs will balance out over a period of time, as willthe variations in Ms. Wade's hours devoted to referrals.My review of the Respondent's figures reveals no incli-nation by the Respondent to inflate its costs, impermissi-ble though the fee increase and per capita taxes may be.The 6-month period from July through December is areasonably representative period, and it follows that re-ferral costs during that period are also reasonably repre-21 In reaching this conclusion I am not unmindful that some few unionmembers, who did not pay fees, may have utilized the referral service,but it is plain the system was set up to secure service fees from non-member casuals. The system was really erected for nonmembers to payfor services rendered, and I am convinced that expenses incurred wereattributable to nonmember services with but de minimis exception22 Pelliccotti's allocation of other salaries strikes me as quite conserva-tive TEAMSTERS LOCAL UNION NO. 667269sentafive.23Accordingly, I find the fee was excessive by$6.15 per month from January through March 1979.Upon the foregoing findings of fact and conclusionsdrawn therefrom, and upon the entire record, I make thefollowing:CONCLUSIONS OF LAW1. Spector Freight System, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By requiring, as a condition of registration and re-ferral for employment from its exclusive referral hall, thepayment of a referral fee in excess of cost attributable to23 Increases in costs due to inflation are speculative on this record, andI do not consider them. The per capita taxes would not be an allowableamount in any month.the services rendered, the Respondent violated Section8(b)(1)(A) and (2) of the Act.4. The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIn addition to a recommended Order that the Respon-dent cease and desist from the unfair labor practicefound herein and post the customary notice to its mem-bers and employees, I shall further order that the Re-spondent refund $4.15 of each monthly referral fee paidthereafter, with interest thereon to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).24[Recommended Order omitted from publication.]24See, generally Isis Plumbing Heatinmg Co., 138 NLRB 716 (1962).